DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title has been changed to: --METHODS OF MANUFACTURING PRINTED WIRE BOARDS--.
In the Claims:
“the range” (claim 1, line 4 and claim 1 lines 5-6) has been changed to: --a range--.
“the reaction” (claim 5, line 2) has been changed to: --a reaction--.
“the structure” (claim 6, line 2) has been changed to: --a structure--.

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the methods of manufacturing printed wire boards by laminating a sheet of crosslinkable polymer composition having certain viscosity at lamination temperatures and weight average molecular weight to a substrate and then laser ablating the crosslinkable polymer composition layer to form at least one via followed by curing the crosslinkable polymer composition layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art is U.S. Patent 10,141,272 to Takemura et al which discloses the steps of forming the via/hole in the photo-curable layer before curing the photo-curable layer except for the crosslinkable polymer composite layer as claimed and the step of laminating the crosslinkable polymer composite layer.  U.S. 8,975,732 to Tojo et al disclose forming an opening (not by laser ablation) in a dielectric layer before cured  the dielectric layer however the dielectric layer does not have the characteristic of the crosslinkable polymer composite layer as claimed and not laminated on to the substrate.  Other cited U.S. Patents disclose a general methods of manufacturing printed circuit boards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 17, 2021 	                                           Primary Examiner, Art Unit 3729